Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 1 of 13 PageID #:253929




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION
_______________________________________
                                                               Case No.: 1:16-cv-08637
INDEPENDENT PURCHASING
COOPERATIVE, INC.,                                             Judge Thomas M. Durkin

                           Plaintiff,                          Case No.: 1:20-cv-02013

                  v.

KOCH FOODS, INC., et al,

                           Defendants.


       STIPULATION CONCERNING WAIVER OF SERVICE AND DATE FOR
            STIPULATING DEFENDANTS TO ANSWER COMPLAINT

       The parties in the above-styled action, through counsel, stipulate to the following, subject

to the Court’s approval:

       1.      This Stipulation is between Independent Purchasing Cooperative, Inc. (the

“Stipulating Plaintiff”), and Defendants Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG

Foods of Georgia, LLC; Koch Meat Co., Inc.; Norman W. Fries, Inc., d/b/a Claxton Poultry Farms;

Foster Farms, LLC; George’s, Inc.; George’s Farms, Inc.; Harrison Poultry, Inc.; House of Raeford

Farms, Inc.; Mar-Jac Poultry, Inc.; Mountaire Farms, Inc.; Mountaire Farms, LLC; Mountaire

Farms of Delaware, Inc.; O.K. Foods, Inc.; O.K. Farms, Inc.; O.K. Industries, Inc.; Peco Foods,

Inc.; Perdue Farms, Inc.; Perdue Foods, LLC; Pilgrim’s Pride Corporation; Sanderson Farms, Inc.;

Sanderson Farms, Inc. (Foods Division); Sanderson Farms, Inc. (Production Division); Sanderson

Farms, Inc. (Processing Division); Simmons Foods, Inc.; Tyson Foods, Inc.; Tyson Chicken, Inc.;

Tyson Breeders, Inc.; Tyson Poultry, Inc.; Wayne Farms, LLC; Amick Farms, LLC; Case Foods,
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 2 of 13 PageID #:253930




Inc.; Case Farms, LLC; Case Farms Processing, Inc.; and Agri Stats, Inc., (collectively, the

“Stipulating Defendants”).

        2.      The Stipulation relates only to Independent Purchasing Cooperative, Inc. v. Koch

Foods, Inc., et al., filed on March 27, 2020 at Civil Action No. 1:20-cv-02013 (the “Complaint”).

        3.      Stipulating Plaintiff’s motion to reassign the Complaint as related to Case No. 1:16-

cv-08637 per Local Rule 40.4 was granted on March 30, 2020 (Dkt. 3541).

        4.      The Stipulating Defendants waive service of the Complaint pursuant to Federal

Rule of Civil Procedure 4(d), and the Stipulation shall be deemed proof of that waiver pursuant to

Federal Rule of Civil Procedure 4(d)(4).

        5.      The Stipulating Defendants need not answer the Complaint pending resolution of

the Court’s March 5, 2020 Order (Dkt. 3525) requiring the parties “to meet and confer regarding

a plan for a consolidated complaint for Direct-Action Plaintiffs, and a consolidated answer to that

complaint,” after which the Stipulating Defendants will answer on a schedule ordered by the Court

or stipulated to by the parties.

        6.      This Stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.




                                                  2
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 3 of 13 PageID #:253931




Dated: April 30, 2020                           Respectfully submitted,

WEIL GOTSHAL & MANGES LLP                       VENABLE LLP

By: /s/ Carrie C. Mahan                         By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                       J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)                Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600                    Danielle Foley (admitted pro hac vice)
Washington, D.C. 20036                          Robert Davis (admitted pro hac vice)
Telephone: (202) 682-7000                       Mary Gardner (admitted pro hac vice)
Facsimile: (202) 857-0940                       Andrew Hernacki (admitted pro hac vice)
carrie.mahan@weil.com                           Zakariya Varshovi (admitted pro hac vice)
christopher.abbott@weil.com                     600 Massachusetts Avenue, NW
                                                Washington, DC 20001
Jessica L. Falk (#4763686)                      Telephone: (202) 344-4000
767 Fifth Avenue                                Facsimile: 202-344-8300
New York, NY 10153                              jdbaldridge@venable.com
Telephone: 212-310-8000                         ljfales@venable.com
Facsimile: 212-310-8007                         drfoley@venable.com
jessica.falk@weil.com                           rpdavis@venable.com
                                                mmgardner@venable.com
BAILEY BRAUER PLLC                              athernacki@venable.com
                                                zkvarshovi@venable.com
Clayton E. Bailey (admitted pro hac vice)
8350 N. Central Expressway, Ste. 206            Leonard L. Gordon (admitted pro hac vice)
Dallas, TX 75206                                Benjamin P. Argyle (admitted pro hac vice)
Telephone: (214) 360-7433                       1270 Avenue of the Americas, 24th Floor
Facsimile: (214) 360-7424                       New York, New York 10020
cbailey@baileybrauer.com                        Telephone: (212) 370-6252
                                                Facsimile: (212) 307-5598
EIMER STAHL LLP                                 llgordon@venable.com
                                                bpargyle@venable.com
Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste. 1100            FALKENBERG IVES LLP
Chicago, IL 60604
Telephone: (312) 660-7665               Kirstin B. Ives
Facsimile: (312) 692-1718               30 N. LaSalle St., Ste 4020
mmccluggage@eimerstahl.com              Chicago, IL 60602
                                        Telephone: (312) 566-4803
Attorneys for Defendant Pilgrim’s Pride Facsimile: (312) 566-4810
Corporation and Liaison Counsel for kbi@ffilaw.com
Defendants
                                        Attorneys for Defendants Perdue Farms, Inc.
                                        and Perdue Foods LLC




                                            3
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 4 of 13 PageID #:253932




By: /s/ John W. Treece                          MAYER BROWN LLP
John W. Treece (#3122889)
1135 West Montana Street                        By: /s/ Carmine R. Zarlenga
Chicago, IL 60614                               Carmine R. Zarlenga (#90784529)
Telephone: (312) 961-7808                       William H. Stallings (admitted pro hac vice)
jtreece@jwtreece.com                            Stephen M. Medlock (admitted pro hac vice)
                                                Oral D. Pottinger (admitted pro hac vice)
ROSE LAW FIRM                                   1999 K Street N.W.
                                                Washington, DC 20006
Amanda K. Wofford (admitted pro hac vice)       Telephone: (202) 263-3000
Bourgon Reynolds (admitted pro hac vice)        Facsimile: (202) 263-3300
120 East Fourth Street                          czarlenga@mayerbrown.com
Little Rock, Arkansas 72201                     wstallings@mayerbrown.com
Telephone: (501) 375-9131                       smedlock@mayerbrown.com
Facsimile: (501) 375-1309                       opottinger@mayerbrown.com
awofford@roselawfirm.com
breynolds@roselawfirm.com                       Attorneys for Defendant Foster Farms, LLC

Attorneys for Defendants Mountaire Farms,
Inc., Mountaire Farms, LLC and Mountaire
Farms of Delaware, Inc.




                                            4
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 5 of 13 PageID #:253933




NOVACK AND MACEY LLP                           PROSKAUER ROSE LLP

By: /s/ Stephen Novack                         By: /s/ Christopher E. Ondeck
Stephen Novack                                 Christopher E. Ondeck (admitted pro hac vice)
Stephen J. Siegel                              Stephen R. Chuk (admitted pro hac vice)
Christopher S. Moore                           1001 Pennsylvania Ave., NW, Ste 600 South
100 North Riverside Plaza                      Washington, DC 20004
Chicago, IL 60606                              Telephone: (202) 416-6800
Telephone: (312) 419-6900                      Facsimile: (202) 416-6899
Facsimile: (312) 419-6928                      condeck@proskauer.com
snovack@novackmacey.com                        schuk@proskauer.com
ssiegel@novackmacey.com
cmoore@novackmacey.com                         Attorneys for Wayne Farms LLC

Attorneys for Defendants Koch Foods
Incorporated, JCG Foods of Alabama LLC, SKADDEN, ARPS, SLATE, MEAGHER &
JCG Foods of Georgia LLC and Koch Meat FLOM LLP
Co., Inc.
                                        By: /s/ Patrick Fitzgerald
                                        Patrick Fitzgerald (#6307561)
VEDDER PRICE P.C.                       Gail Lee
                                        Peter Cheun
By: /s/ Gregory G. Wrobel               155 N. Wacker Drive
Gregory G. Wrobel (#3122900)            Chicago, IL 60606
222 N. LaSalle Street                   Telephone: (312) 407-0700
Chicago, IL 60601                       Facsimile: (312) 407-0411
Telephone: (312) 609-7722               patrick.fitzgerald@skadden.com
Facsimile: (312) 609-5005               gail.lee@skadden.com
gwrobel@vedderprice.com                 peter.cheun@skadden.com

JORDAN PRICE WALL GRAY JONES & Boris Bershteyn (admitted pro hac vice)
CARLTON, PLLC                               Lara Flath (#6289481)
                                            Four Times Square
Henry W. Jones, Jr. (admitted pro hac vice) New York, NY 10036
1951 Clark Avenue                           Telephone: (212) 735-3000
Raleigh, NC 27605                           Facsimile: (212) 735-2000
Telephone: (919) 828-2501                   boris.bershteyn@skadden.com
Facsimile: (919) 834-8447                   lara.flath@skadden.com
hjones@jordanprice.com
                                            Attorneys for Defendant Peco Foods, Inc.
Attorneys for Defendant House of Raeford
Farms, Inc.




                                           5
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 6 of 13 PageID #:253934




KIRKLAND & ELLIS LLP                                STINSON LLP

By: /s/ Daniel E. Laytin, P.C.                      By: /s/ William L. Greene
Daniel E. Laytin, P.C.                              William L. Greene (admitted pro hac vice)
Christa C. Cottrell, P.C.                           Peter J. Schwingler (admitted pro hac vice)
Stacy Pepper                                        Kevin P. Kitchen (admitted pro hac vice)
300 North LaSalle Street                            50 South Sixth Street, Ste 2600
Chicago, IL 60654                                   Minneapolis, MN 55402
Telephone: (312) 862-2000                           Telephone: (612) 335-1500
Facsimile: (312) 862-2200                           william.greene@stinson.com
dlaytin@kirkland.com                                peter.schwingler@stinson.com
ccottrell@kirkland.com                              kevin.kitchen@stinson.com
stacy.pepper@kirkland.com
                                                    J. Nicci Warr
Attorneys for Defendants Sanderson Farms,           7700 Forsyth Blvd., Suite 1100
Inc., Sanderson Farms, Inc. (Foods Division),       St. Louis, MO 63105
Sanderson Farms, Inc. (Processing Division),        Telephone: (314) 259-4570
and Sanderson Farms, Inc. (Production               nicci.warr@stinson.com
Division)
                                                    SUGAR FELSENTHAL GRAIS &
                                                    HELSINGER LLP

                                                    John C. Martin
                                                    30 N. LaSalle Street, Ste 3000
                                                    Chicago, IL 60602
                                                    Telephone: (312) 704-2172
                                                    Facsimile: (312) 372-7951
                                                    jmartin@sfgh.com

                                                    THE LAW GROUP OF NORTHWEST
                                                    ARKANSAS LLP

                                                    Gary V. Weeks (admitted pro hac vice)
                                                    K.C. Dupps Tucker (admitted pro hac vice)
                                                    Kristy E. Boehler (admitted pro hac vice)
                                                    1830 Shelby Lane
                                                    Fayetteville, AR 72704
                                                    Telephone: (479) 316-3760
                                                    gary.weeks@lawgroupnwa.com
                                                    kc.tucker@lawgroupnwa.com
                                                    kristy.boehler@lawgroupnwa.com

                                                    Attorneys for Defendants George’s, Inc.
                                                    and George’s Farms, Inc.




                                                6
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 7 of 13 PageID #:253935




KUTAK ROCK LLP                                    EDWARD C. KONIECZNY LLC

By: /s/ John P. Passarelli                        By: /s/ Edward C. Konieczny
John P. Passarelli (admitted pro hac vice)        Edward C. Konieczny (admitted pro hac vice)
James M. Sulentic (admitted pro hac vice)         400 Colony Square, Ste 1501
1650 Farnam Street                                1201 Peachtree Street, NE
Omaha, NE 68102                                   Atlanta, GA 30361
Telephone: (402) 346-6000                         Telephone: (404) 380-1430
Facsimile: (402) 346-1148                         Facsimile: (404) 382-6011
john.passarelli@kutakrock.com                     ed@koniecznylaw.com
james.sulentic@kutakrock.com
                                                  SMITH, GAMBRELL & RUSSELL, LLP
J.R. Carroll (admitted pro hac vice)
Jeffrey M. Fletcher (admitted pro hac vice)       David C. Newman (admitted pro hac vice)
234 East Millsap Road, Ste 200                    W. Parker Sanders (admitted pro hac vice)
Fayetteville, AR 72703-4099                       1230 Peachtree Street, N.E.
Telephone: (479) 973-4200                         Promenade, Ste 3100
Facsimile: (479) 973-0007                         Atlanta, GA 30309
jr.caroll@kutakrock.com                           Telephone: (404) 815-3500
Jeffrey.fletcher@kuakrock.com                     Facsimile: (404) 815-3509
                                                  dnewman@sgrlaw.com
Kimberly M. Hare (#6323326)                       psanders@sgrlaw.com
One South Wacker Drive, Ste 2050
Chicago, IL 60606-4614                            James L. Thompson
Telephone: (312) 602-4100                         Lynch Thompson LLP
Facsimile: (312) 602-4101                         150 S. Wacker Drive, Suite 2600
kimberly.hare@kutakrock.com                       Chicago, IL 60606
                                                  T: (312) 445-4623
Attorneys for Defendants O.K. Foods, Inc.,        F: (312) 896-5883
O.K. Farms, Inc., and O.K. Industries, Inc.       jthompson@lynchthompson.com

                                                  Attorneys for Defendant Mar-Jac Poultry, Inc.




                                              7
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 8 of 13 PageID #:253936




VAUGHAN & MURPHY                                     DYKEMA GOSSET PLLC

By: /s/ Charles C. Murphy, Jr.                       By: /s/ Howard B. Iwrey
Charles C. Murphy, Jr. (admitted pro hac vice)       Howard B. Iwrey
690 S Ponce Court NE                                 39577 Woodward Ave, Ste. 300
Atlanta, GA 30307                                    Bloomfield Hills, MI 48304
Telephone: (404) 667-0714                            Telephone: 248-203-0526
Facsimile: (404) 529-4193                            Facsimile: 248-203-0763
cmurphy@vaughanandmurphy.com                         hiwrey@dykema.com

WINSTON & STRAWN LLP                                 Steven H. Gistenson
                                                     10 South Wacker Drive, Ste. 2300
James F. Herbison                                    Chicago, IL 60606
Michael P. Mayer                                     Telephone: 312-627-2267
35 West Wacker Drive                                 Facsimile: 312-876-1155
Chicago, Illinois 60601                              sgistenson@dykema.com
Telephone: (312) 558-5600
Facsimile: (312) 558-5700                     Cody D. Rockey
jherbison@winston.com                         2723 South State Street, Ste. 400
mmayer@winston.com                            Ann Arbor, MI 48104
                                              Telephone: 734-214-7655
Attorneys for Defendant Norman W. Fries, Inc. Facsimile: 734-214-7696
d/b/a Claxton Poultry Farms                   crockey@dykema.com

                                                     Dante A. Stella
                                                     400 Renaissance Center
                                                     Detroit, MI 48243
                                                     Telephone: 313-568-6693
                                                     Facsimile: 313-568-6893
                                                     dstella@dykema.com

                                                     Attorneys for Defendants Amick Farms, LLC




                                                 8
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 9 of 13 PageID #:253937




SHOOK HARDY & BACON LLP                           AXINN, VELTROP & HARKRIDER LLP

By: /s/ Lynn H. Murray                            By: /s/ Rachel J. Adcox
Lynn H. Murray                                    Rachel J. Adcox (#1001488)
111 S. Wacker Dr., Ste 4700                       Daniel K. Oakes (admitted pro hac vice)
Chicago IL 60606                                  Kenina J. Lee (admitted pro hac vice)
Telephone: (312) 704-7700                         950 F Street NW, Ste 700
Facsimile: (312) 558-1195                         Telephone: (202) 912-4700
lhmurray@shb.com                                  Facsimile: (202) 912-4701
                                                  radcox@axinn.com
Laurie A. Novion                                  doakes@axinn.com
2555 Grand Blvd.                                  klee@axinn.com
Kansas City, MO 64108
Telephone: (816) 474-6550                         John M. Tanski (admitted pro hac vice)
Facsimile: (816) 421-5547                         Jarod G. Taylor (admitted pro hac vice)
lnovion@shb.com                                   90 State House Square
                                                  Hartford, CT 06103
CONNER & WINTERS                                  Telephone: (860) 275-8100
                                                  Facsimile: (860) 275-8101
John R. Elrod                                     jtanski@axinn.com
Vicki Bronson (admitted pro hac vice)             jtaylor@axinn.com
4375 N. Vantage Drive, Ste. 405
Fayetteville, AR 72703                            Nicholas E.O. Gaglio (admitted pro hac vice)
Telephone: (479) 582-5711                         114 West 47th Street
jelrod@cwlaw.com                                  New York, NY 10036
vbronson@cwlaw.com                                Telephone: (212) 728-2200
                                                  Facsimile: (212) 261-5654
Attorneys for Defendant Simmons Foods, Inc.       ngaglio@axinn.com

                                                  LIPE LYONS MURPHY NAHRSTADT &
                                                  PONTIKIS, LTD.

                                                  Jordan M. Tank
                                                  230 West Monroe, Street, Ste 2260
                                                  Chicago, IL 60606
                                                  Telephone: (312) 702-0586
                                                  Facsimile: (312) 726-2273
                                                  jmt@lipelyons.com

                                                  Attorneys for Defendants Tyson Foods, Inc.,
                                                  Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                  Tyson Poultry, Inc.




                                              9
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 10 of 13 PageID #:253938




 EVERSHEDS SUTHERLAND (US) LLP                 JOSEPH D. CARNEY & ASSOCIATES LLC

 By: /s/ James R. McGibbon                     By: /s/ Joseph D. Carney
 James R. McGibbon (admitted pro hac vice)     Joseph D. Carney (admitted pro hac vice)
 Patricia A. Gorham (admitted pro hac vice)    Douglas G. Walters
 Peter M. Szeremeta (admitted pro hac vice)    Jamie Krafcik
 Kaitlin A. Carreno (admitted pro hac vice)    Telephone: 440-249-0860
 999 Peachtree Street, N.E., Ste 2300          Facsimile: 866-270-1221
 Atlanta, Georgia 30309-3996                   jdc@jdcarney.com
 Telephone: (404) 853-8000                     ca2@jdcarney.com
 Facsimile: (404) 853-8806                     ca@jdcarney.com
 jimmcgibbon@eversheds-sutherland.com          case@jdcarney.com
 patriciagorham@eversheds-sutherland.com
 peterszeremeta@eversheds-sutherland.com       Office Address:
 katilincarreno@eversheds-sutherland.com       139 Crocker Park Boulevard, Ste. 400
                                               Westlake, OH 44145
 SMITHAMUNDSEN LLC
                                               Mailing Address:
 Clay H. Phillips                              1540 Peach Drive
 150 N. Michigan Avenue, Ste 3300              Avon, OH 44011
 Chicago, Illinois 60601
 Telephone: (312) 894-3200                     MILLER SHAKMAN LEVINE &
 Facsimile: (312) 997-1828                     FELDMAN LLP
 cphillips@salawus.com
                                            Thomas M. Staunton
 Attorneys for Defendants Harrison Poultry, Daniel M. Feeney
 Inc.                                       180 North LaSalle Suite 3600
                                            Chicago, IL 60601
                                            Telephone: 312-263-3700
                                            tstaunton@millershakman.com
                                            dfeeney@millershakman.com

                                               D.KLAR LAW

                                               Deborah A. Klar (admitted pro hac vice)
                                               Deborah A. Klar, Esq.
                                               2934 1/2 Beverly Glen Circle, Suite 761
                                               Bel Air, CA 90077
                                               Telephone: 310-858-9500
                                               dklar@dklarlaw.com

                                               Attorneys for Defendants Case Foods, Inc.,
                                               Case Farms, LLC, and Case Farms
                                               Processing, Inc.




                                              10
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 11 of 13 PageID #:253939




 HOGAN LOVELLS US LLP

 By: /s/ William L. Monts III
 William L. Monts III (admitted pro hac vice)
 Justin W. Bernick (admitted pro hac vice)
 555 Thirteenth Street, N.W.
 Washington, D.C. 20004-1109
 Telephone: (202) 637-5910
 Facsimile: (202) 637-5911
 william.monts@hoganlovells.com
 justin.bernick@hoganlovells.com

 MILLER, CANFIELD, PADDOCK, AND
 STONE P.L.C.

 Jacob D. Koering
 225 West Washington Street, Ste 2600
 Chicago, Illinois 60606
 Telephone: (312) 460-4272
 Facsimile: (312) 460-4201
 koering@millercanfield.com

 Attorneys for Defendant Agri Stats, Inc.




                                                11
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 12 of 13 PageID #:253940




                               PLAINTIFF’S ATTORNEYS

 By: /s/Marvin A. Miller
 Marvin A. Miller
 Andrew Szot
 MILLER LAW LLC
 115 S. LaSalle Street, Suite 2910
 Chicago, IL 60603
 Tel: 312.332.3400
 Fax: 312.676.2676
 Email: mmiller@millerlawllc.com
 aszot@millerlawllc.com

 Jay B. Shapiro (pro hac vice forthcoming)
 Samuel O. Patmore (pro hac vice forthcoming)
 Carlos J. Canino (pro hac vice forthcoming)
 Abigail G. Corbett (pro hac vice forthcoming).
 STEARNS WEAVER MILLER WEISSLER
 ALHADEFF & SITTERSON, P.A.
 150 West Flagler Street, Suite 2200
 Miami, Florida 33130
 Tel: 305.789.3200
 Fax: 305.789.3395
 Email: jshapiro@stearnsweaver.com
 spatmore@stearnsweaver.com
 ccanino@stearnsweaver.com
 acorbett@stearnsweaver.com

 Counsel for Independent Purchasing
 Cooperative, Inc.




                                             12
Case: 1:16-cv-08637 Document #: 3587 Filed: 04/30/20 Page 13 of 13 PageID #:253941




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I caused a true and correct copy of the foregoing

STIPULATION        CONCERNING          WAIVER        OF    SERVICE        AND    DATE      FOR

STIPULATING DEFENDANTS TO ANSWER COMPLAINT to be served on all counsel of

record via filing electronically on the Court’s CM/ECF system.


                                                    /s/ Carrie C. Mahan      .
                                                      Carrie C. Mahan




                                               13
